Citation Nr: 9914767	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active naval service from April 1964 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO), which denied service connection for a back disorder and 
PTSD.  


REMAND

In a March 1995 substantive appeal, the appellant indicated 
that he wanted to appear personally at a hearing before a 
traveling Member of the Board.  He testified at a hearing 
conducted by a hearing officer at the RO in September 1996.  
Thereafter, his representative wrote to the RO in a March 
1997 memorandum that a hearing was not pending as the 
appellant already had a hearing.  Nevertheless, prior to the 
claims coming to the Board, the RO in June 1998 asked the 
appellant's representative for clarification as to his Travel 
Board request, and in an August 1998 letter, they inquired of 
the appellant whether he wanted another personal hearing.  
They wrote: "If you do not, please send . . . a letter 
stating that you do not want another hearing before your 
claim goes to the Board . . . for their review."  Thus, the 
matter remains rather equivocal, as it appears he was left 
with the impression that he need not respond if he desired 
another hearing.  

Although the appellant and his representative have 
communicated with VA since August 1998 (and none of the 
communications discussed his prior hearing request), silence 
under the circumstances cannot erase the earlier request for 
a hearing before the Board.  As the claims file is now 
constituted, there is no affirmative indication of record 
that the appellant has waived his right to a hearing before a 
traveling Member of the Board or accepted an "electronic 
hearing" before a Member of the Board.  38 C.F.R. § 20.700.  
Fairness in this case seems to require that the appellant' s 
name remain on the list for a hearing at the RO before a 
Member of the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999).  Such notice 
thereof should be furnished the appellant 
no less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal (for which a notice of 
disagreement has been filed) remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board for final 
appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



